DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended and replaced by the following: 
--1. (Original) A vehicle air conditioning device comprising: an instrument panel that is provided at a front side of a vehicle cabin; a door that is provided at a vehicle width direction outer side of the instrument panel so as to be capable of opening and closing, and said door includes an overlapping portion where part of the door overlaps with the instrument panel in a closed state of the door, and a door blower outlet that opens toward a vehicle cabin interior; a first opening that is provided at the instrument panel at a location corresponding to the overlapping portion of the door and that is open toward the door; a second opening that is provided at the overlapping portion of the door at a location corresponding to the first opening and that is open toward the instrument panel; an air conditioning unit body that is provided inside the instrument panel and that supplies air through a blower outlet; a first duct that is formed in a tube shape, that has one length direction end portion connected to the blower outlet, and that has another length direction end portion connected to the first opening; a second duct that is formed in a tube shape, that has one length direction end portion connected to the second opening, and that has another length direction end portion connected to the door blower outlet; and a fin member respectively provided at the first opening and the second opening to place the first opening and the second opening in a closed state 

Allowable Subject Matter
2.         Claims 1-9 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the vehicle air conditioning device comprising: a door that is provided at the vehicle width direction outer side of the instrument panel so as to be capable of opening and closing, said door includes an overlapping portion where part of the door overlaps with the instrument panel in a closed state of the door, and a door blower outlet that opens toward a vehicle cabin interior; a first opening that is provided at the instrument panel at a location corresponding to the overlapping portion of the door and that is open toward the door; a second opening that is provided at the overlapping portion of the door at a location corresponding to the first opening and that is open toward the instrument panel; and a fin member respectively provided at the first opening and the second opening to place the first opening and the second opening in a closed state when the door is open, and to place the first opening and the second opening in an open state when the door is closed of instant independent claim 1.
The following references (US 4173174 A) to Vinko; Michael et al., (US 6254175 B1) to Kim; Byung-Yoon, (US 4709957 A) to Ohya; Takegi, (US 20080293348 A1) to Schweitzer; Marco, and (DE 3246579 A) to CAMERON I et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
03/14/2022